DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
 Introduction
Claims 1-4 and 7-20 are pending.  Claims 1-4 and 7-17 have been examined in this Office Action.  Claims 18-20 are withdrawn.  Claims 5 and 6 have been cancelled since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 14 recites “the start time is reduced in the delayed the first lane”, which is grammatically incorrect.  This limitation is interpreted as “the start time is reduced in the first lane”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the lane division is performed”; however, there is no performing of lane division within the claim scope.  Therefore, this limitation lacks adequate antecedent basis.  There is a previous detection of lane division, therefore, it is also indefinite if the lane division is detected or if some action step is performed.  
Claim 1 recites the limitation "the start time" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites start times that are reduced or increased, but the claim does not state or provide any baseline as to what these start times are reduce or increased with respect to.  Therefore, the scope of the claim is indefinite.  
Claim 1 recites “the third lane or less”.  The scope of “or less” is indefinite.  The “or less” implies smaller numbers, i.e., the first and second lanes; however, the start time of the first lane is reduced, whereas the start time of “the third lane or less” is increased.  
Claim(s) 2-4 and 7-17 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 4 recites the limitation "the road" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 4 recites the limitations “in case of a lane change speed reduction condition” and “in case of a lane maintenance speed reduction condition”.  However, there is no previous determination, reception, etc. of any “lane change speed reduction condition” or “lane maintenance speed reduction condition”.  Therefore, it is indefinite how these cases are determined and what the scope of the claim is.  
Claim 4 recites determining “departure arrival” in line 18.  Since departure and arrival are opposites, this limitation and the claim scope is indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-12, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0043896 to Lee et al. in view of U.S. Patent 9,898,928 to Payne.
As per claim 1, Lee discloses a method for inertia drive control (Lee; At least the abstract), comprising:
performing, by an inertia drive controller, advanced inertia drive control (Lee; At least paragraph(s) 46-48) by:
detecting a speed reduction event, a lane division, and a road division during road driving of a vehicle (Lee; At least paragraph(s) 49, 100, 102, 103, 279, and 373, and figure 5); and
performing inertia drive control guide and the inertia drive control on drive conditions of lane change and lane maintenance (Lee; At least paragraph(s) 256, 257, 272, 277, 377, and 378), 
wherein the lane division is performed when a total number of lanes corresponds to multi-lanes (Lee; At least paragraph(s) 102 and 103, and figure 5),
wherein the multi-lanes corresponds to a first lane, a second lane, a third lane, and an N-th lane, wherein N is a constant that is equal to or greater than 4 (Lee; At least paragraph(s) 103 and figure 5; the lane division would be based on the number of lanes and would be performed if the total number were greater than 4)
Lee discloses determining lane, route, road, etc. information, but does not explicitly disclose wherein the second lane is applied as a reference lane in determining the driving lane, and wherein the second lane, by the inertia driver controller, is set as the reference lane,  
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have used any lane as a reference lane.  Choosing which lane, structure, object, etc. to use a reference point would be within the skill of one in the art and a matter of design choice.
Lee does not explicitly disclose the start time is reduced in the delayed the first lane, whereas the start time is increased in the third lane or less.
However, the above features are taught by Payne (Payne; At least column 1, line(s) 61-column 2, line(s) 9, and figure 3).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Payne into the invention of Lee with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Adjusting the start times of coasting and braking compensates for different driving situations associated with different lanes of a roadway resulting in maximum coasting, which saves fuel, and improves driver comfort, as discussed in column 3, line(s) 40-47 of Payne.  
As per claim 2, Lee discloses wherein the lane change is applied to departure approach driving of an interchange (IC) or a junction (JC), and the lane maintenance is applied to speed camera or tollgate passing driving (Lee; At least paragraph(s) 279-281 and 390; hi-pass is the toll road in Korea).
As per claim 3, wherein the speed reduction event is confirmed from navigation information or road information of a vehicle-to-vehicle (V2V) communication device (Lee; At least paragraph(s) 146, 153, 218, 274, 279, and 285).
As per claim 4, Lee discloses wherein the advanced inertia drive control includes:
determining, by the inertia drive controller, a total number of lanes for the lane division by classifying an expressway or a highway in which the speed reduction event has occurred while the vehicle is driving of the road (Lee; At least paragraph(s) 103, 218, 373;
determining, by the inertia drive controller, a driving lane among the total number of lanes (Lee; At least paragraph(s) 102-104 and 218);
It is interpreted that the following limitations are based on certain conditions occurring.  Since Lee discloses other conditions and scenarios, such as driving or parking in at least paragraph(s) 59, the results based on the certain conditions, in this claim and in dependent claims, are interpreted as being optional within the scope of the method and therefore met.  However, for compact prosecution, Lee discloses the results as cited below.  
in case of a lane change speed reduction condition by the speed reduction event, switching, by the inertia drive controller, to a lane change inertial drive control mode in which departure determination, departure start point determination, lane change point determination, lane change alarm display, departure start point arrival, rear vehicle condition determination, departure start point feed forward condition setting, departure switching point feedback condition setting, and departure inertial drive control are performed (Lee; At least paragraph(s) 84, 104, 248-257, 272, 276-279, 280, 336, 339, 371, and 372);
in case of a lane maintenance speed reduction condition by the speed reduction event, switching, by the inertia drive controller, to a lane maintenance inertia drive control mode in which passage object division, passage road start point determination, passage road start point feed forward condition setting, passage road switching point feedback condition setting, and passage road inertia drive control are performed (Lee; At least paragraph(s) 102, 248-257, and 389-391); and
determining, by the inertia drive controller, departure arrival in the lane change inertia drive control mode and completion of object passage road advanced inertia drive control in the lane maintenance inertia drive control mode (Lee; At least paragraph(s) 104 and 248-257).
As per claim 7, Lee discloses wherein the departure determination is performed by determining a departure position and a departure speed limit from the total number of lanes (Lee; At least paragraph(s) 248-257 and 277-280).
As per claim 8, Lee discloses wherein the departure start point arrival is performed by differently providing start point compensation factors to a departure start point of the driving lane, and the lane change point determination is performed by confirming a lane change point arrival through the departure start point and calculation of the number of times of lane changes up to a departure road (Lee; At least paragraph(s) 218, 248-257, and 264).
As per claim 9, Lee discloses wherein an inertia drive guide for the departure start point becomes earlier or is delayed through application of a start point compensation factor, and the lane change point arrival is reduced or increased through application of the start point compensation factor (Lee; At least paragraph(s) 341-345).
As per claim 10, Lee discloses wherein the rear vehicle condition determination is performed by applying an initial inter-vehicle distance between a subject vehicle and a rear vehicle, a vehicle speed difference, and a final inter-vehicle distance (Lee; At least paragraph(s) 104, 279-281, and 402-405).
As per claim 11, Lee discloses wherein the initial inter-vehicle distance, the vehicle speed difference, and the final inter-vehicle distance apply threshold values for condition satisfaction, and the threshold values for the condition satisfaction delay an inertia drive guide (Lee; At least paragraph(s) 279-281).
As per claim 12, Lee discloses wherein the departure start point feed forward condition setting is performed by applying an inertia drive motor torque obtained by adding an additional torque to a basic creep torque to a motor, and the departure switching point feedback condition setting is performed through vehicle speed control for reaching a target vehicle speed at a target point (Lee; At least paragraph(s) 248-249 and 276-281).
As per claim 14, Lee discloses wherein the passage object division is performed by applying a speed camera or a tollgate (Lee; At least paragraph(s) 389).
As per claim 15, Lee discloses wherein the passage road start point feed forward condition setting is performed by applying an inertia drive motor torque obtained by adding an additional torque to a basic creep torque to a motor, and the passage road switching point feedback condition setting is performed through vehicle speed control for reaching a target vehicle speed at a target point (Lee; At least paragraph(s) 387-391).
As per claim 17, Lee discloses wherein when the road type is a road having two lanes or less, the inertia drive control is performed until the speed reduction event is released to follow an inertia drive guide (Lee; At least paragraph(s) 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
As per claims 13 and 16, Lee discloses using feedforward and feedback control (Lee; At least paragraph(s) 248, 249, and 336), but does not explicitly disclose applying correction factors, i.e., 
wherein the departure start point feed forward condition setting is performed by applying a feed forward correction factor that decreases or increases a feed forward value, and the departure switching point feedback condition setting is performed by applying a feedback correction factor that decreases or increases a feedback value.
wherein the passage road start point feed forward condition setting is performed by applying a feed forward correction factor that decreases or increases a feed forward value, and the passage road switching point feedback condition setting is performed by applying a feedback correction factor that decreases or increases a feedback value.
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have chosen the method of applying feedforward and feedback control as a matter of design choice.  Applying a correction factor is a common method of applying feedforward and feedback and would have been known to one in the art.  
Response to Arguments
Applicant's arguments, see page 7, filed 04/12/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 1-17 have been fully considered and are persuasive, except for the rejection of “wherein the lane division is performed”.  The rejections under 35 U.S.C. 112(b) of the claims, except for the one noted above, have been withdrawn.  There appear to be no specific arguments or amendment submitted for the rejection regarding “wherein the lane division is performed”.  
Applicant’s arguments, see pages 7-11, filed 04/12/2022, with respect to the 35 U.S.C. 102/103 rejections of claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669